Exhibit 32.1 CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Enliven Marketing Technologies Corporation (the Company) on Form 10-K for the period ended December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the Report), we, Patrick Vogt and Christopher C. Duignan, Chief Executive Officer and Chief Financial Officer, respectively, of the Company, certify, pursuant to § 18 U.S.C. 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 17, 2008 By: /s/ P ATRICK V OGT Patrick VogtPresident and Chief Executive Officer Dated: March 17, 2008 By: /s/ C HRISTOPHER C. D UIGNAN Christopher C. DuignanChief Financial Officer
